Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-12, drawn to a semiconductor device, classified in H01L23/482. 
II. Claims 13-20, drawn to a method for forming a semiconductor device classified in H01L24/73.
The inventions are independent and distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)).  In this case, instead of “directly mounting a semiconductor component to the bottom major surface of the substrate; … providing a first package body portion that encapsulates at least a portion of the semiconductor component; …. providing a first conductive structure at a first side of the semiconductor component”, as recited in claim 13, providing a first conductive structure and then directly mounting a semiconductor component to the bottom major surface of the substrate such that the first conductive structure is located at a first side of the semiconductor component and providing a first 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions listed are independent and distinct and there would be a serious search and/or examination burden.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

The examiner has required restriction between process of making and product made. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 


This application also contains claims directed to the following patentably distinct species: 
1. Embodiment of figure 1, which is independent and distinct from the rest of the species as it does not include through-mold vias (TMV's) 250 to the package body 140 of the semiconductor device, and is thus distinct from species 2-9.
2. Embodiment of figure 2, which is independent and distinct from the rest of the species as it includes through-mold vias (TMV's) 250 to the package body 140 of the semiconductor device, and is thus distinct from species 1 and 3-9.
3. Embodiment of figure 3, which is independent and distinct from the rest of the species as it includes plurality of through-mold vias (TMV's) 350 disposed above and below substrate 110, and is thus distinct from species 1-2 and 4-9.
4. Embodiment of figure 4, which is independent and distinct from the rest of the species as it includes with first and second semiconductor dies which are located above substrate 110 and without conductive balls 551, and is thus distinct from species 1-3 and 5-9
5. Embodiment of figure 5, which is independent and distinct from the rest of the species as it includes first and second semiconductor dies which are located above substrate 110 and with conductive balls 551, and is thus distinct from species 1-4 and 6-9.
6. Embodiment of figure 6, which is independent and distinct from the rest of the species as it includes through-mold vias (TMV's) through the package body of the 
7. Embodiment of figure 7, which is independent and distinct from the rest of the species as it includes first and second semiconductor dies which are located above substrate 110 and with conductive balls, and with through-mold vias (TMV's) through the package body of the semiconductor device, wherein each TMV comprises a conductive ball, and is thus distinct from species 1-6 and 8-9
8. Embodiment of figure 8, which is independent and distinct from the rest of the species as it includes first and second semiconductor dies which are located above substrate 110 and with conductive balls, and with through-mold vias (TMV's) to the package body of the semiconductor device, wherein only part of each TMV comprises a conductive ball, and is thus distinct from species 1-7 and 9
9. Embodiment of figure 9, which is independent and distinct from the rest of the species as it includes a plurality of through-mold vias (TMV's) 950 formed therein, wherein each TMV 950 comprises a conductive ball which is electrically connected to a peripheral portion of the conductive pattern 112, and is thus distinct from species 1-8.




The above species are independent and distinct and are mutually exclusive from each other because said species have mutual exclusive characteristics for the reasons 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.
The search and/or examination of the patentably distinct species creates a serious burden on the examiner as set forth above for at least the reason that the species or groupings of the patentably indistinct species have acquired a separate classification, or separate status in the art due to their recognized divergent subject matter, or a different field of search as defined in MPEP § 808.02.  
In this case, each invention has formed a separate subject for inventive effort by recognizing a separate inventive effort by inventors, and/or it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) by e.g. employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
2/2/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800